Title: From George Washington to Andrew Lewis, 21 May 1758
From: Washington, George
To: Lewis, Andrew


To Major Lewis 
Sir.Ft L[oudou]n the 21st May, 1758.     
Immediately upon receipt of this, you are to put a stop to Recruiting, and to call in all your Officers who are employed on this Duty. You are not to receive any but good Men; and those to be according to the Instructions I sent to you.
I was in hopes that, by this time, your companies would have been relieved, and you on your march for this place. I beg that you will not delay one moment after the militia get to you. In

the mean time, if you were to make out a list of such necessaries as (perhaps) may be wanted for your companies, and send it by Captn McNeill, or some other Officer to this place; the Things might be providing against your arrival, and prevent further delays when you shall get here.
I am sensible that your own good-sense has sufficiently prompted you to study the nature of your Duty; but at the same time permit me (as a duty incumbent on myself) to recommed in the strongest terms to you, the necessity of qualifying yourself (by reading) for discharging the Duty of Major; a post that requires a thorough knowledge of the Service; and on the due execution of which, your own, as well as the Credit of your Regiment, greatly depends.
If you have any advice, or knowledge of the time you are to be relieved, inform me of it. I offer my Compliments to all the Gentlemen of your Command, and am, Your most obedient, humble Servant,

G:W.

